


EXHIBIT 10.17
FIRST SOLAR, INC.
CORPORATE GOVERNANCE GUIDELINES
A.    The Roles of the Board of Directors and Management
1.
The Board of Directors - The business of First Solar, Inc. (the “Company”) shall
be conducted under the oversight of the Board of Directors (the “Board”). The
Board shall select the Chief Executive Officer (the “CEO”) and delegate to the
CEO the authority and responsibility to manage the Company’s operations. The
Board may select a Chairman of the Board (the “Chairman”). The day-to-day
management of the Company, including the preparation of financial statements and
short- and long-term strategic planning, is the responsibility of the Company’s
management. The primary responsibility of the Board is to oversee and review
management’s performance of these functions.

2.
Management - The CEO and senior management shall be responsible for running the
Company’s business operations.

B.    Board Composition and Leadership
1.
Chairman of the Board and Chief Executive Officer - The Board shall have the
authority to decide whether the Board shall have a Chairman and whether the
positions of Chairman and CEO should be held by the same person and shall
determine the best arrangement for the Company and its stockholders in light of
all relevant and changing circumstances.

2.
Size of the Board - The number of directors should not exceed a number that can
function efficiently. The Nominating and Governance Committee shall consider and
make recommendations to the Board concerning the appropriate size and needs of
the Board.

3.
Board Independence - The independence of a director is determined according to
the Sarbanes-Oxley Act of 2002, the rules and regulations of the Securities and
Exchange Commission and the listing standards of the Nasdaq Stock Market. The
independence requirements of the Nasdaq Stock Market include a series of
objective tests, such as that the director is not an employee of the Company and
has not engaged in various types of business dealings with the Company. Because
it is not possible to anticipate or explicitly provide for all potential
conflicts of interest that may affect independence, the Board is also
responsible for making an affirmative determination as to each independent
director that no relationships exist which, in the opinion of the Board, would
interfere with the exercise of independent judgment in carrying out the
responsibilities of a director. In making these determinations, the Board will
review information provided by the directors and the Company with regard to each
Director’s business and personal activities as they may relate to the Company
and the Company’s management.

4.
Board Membership Criteria - The Nominating and Governance Committee shall
periodically review with the Board the appropriate skills and characteristics
required of Board members given the current Board composition. It is the intent
of the Board that the Board will be comprised of individuals who have
distinguished records of leadership and success in their area of activity and
who will make substantial contributions to Board operations and effectively
represent the interests of the stockholders.


Adopted as of October 3, 2006
Last Revision Effective February 18, 2016






--------------------------------------------------------------------------------




The Board’s assessment of Board candidates includes, but is not limited to,
consideration of (i) roles and contributions valuable to the business community;
(ii) personal qualities of leadership, character, judgment and whether the
candidate possesses and maintains throughout service on the Board a reputation
in the community at large of integrity, trust, respect, competence and adherence
to the highest ethical standards; (iii) relevant knowledge and diversity of
background and experience in such areas as business, technology, finance and
accounting, marketing, government and other disciplines relevant to the
Company’s business; and (iv) whether the candidate is free of conflicts and has
the time required for preparation, participation and attendance at all meetings
(the “Board Membership Criteria”). A director’s qualifications in light of these
criteria shall be considered at least each time the director is re-nominated for
Board membership.
5.
Selection of New Director Candidates - The Nominating and Governance Committee
shall screen and recommend for selection candidates to the Board.

6.
Director Orientation and Continuing Education - The Company shall provide
directors with an orientation and education program to familiarize them with the
Company’s business operations and plans, industry trends and corporate
governance practices, as well as ongoing education on issues facing the Company
and on subjects that would assist the directors in discharging their duties.

7.
Directors Who Experience Change in Present Job Responsibilities or Other
Relevant Circumstances - When there is a significant change in the director’s
principal occupation or business affiliation, or other circumstances arise which
may raise questions about the director’s continuing qualifications in relation
to the Board Membership Criteria set forth above, then the director shall tender
her/his resignation or the Nominating and Governance Committee shall ask for
such tender. The Nominating and Governance Committee shall consider the tendered
resignation and recommend to the Board the action to be taken.

8.
Service On Other For-Profit Boards - Independent directors are encouraged to
evaluate carefully the time required to serve on other boards (excluding the
boards of non-profit organizations) taking into account board attendance,
preparation, participation and effectiveness on these boards. Independent
directors must advise the Chair of the Nominating and Governance Committee
before accepting an invitation to serve on another board to enable the Company
to determine whether (i) any regulatory issues or potential conflicts are raised
by the director accepting such an invitation and (ii) the director will have the
time required for preparation, participation and attendance at meetings of the
Board of the Company. Independent directors should not serve on more than five
other boards of public companies in addition to the Board of the Company.

9.
Board Compensation Review - The Compensation Committee shall periodically
receive reports on the status of Board compensation in relation to other
comparable U.S. companies and shall be responsible for recommending to the Board
changes in compensation for non-employee directors. In recommending Board
compensation, the Compensation Committee shall be guided by three goals:
compensation should fairly pay directors for work required for a company of our
size and scope; (ii) compensation should align directors’ interests with the
long-term interests of the Company’s stockholders; and (iii) the structure of
the compensation should be clearly disclosed to the Company’s stockholders.


Adopted as of October 3, 2006
Last Revision Effective February 18, 2016

2

--------------------------------------------------------------------------------




C.    Board Operations
1.
Selection of Agenda Items for Board Meetings - Annually, the Chairman and the
CEO will propose for the Board’s approval a schedule for Board and Committee
meetings for the upcoming year. Before each meeting, the Chairman and CEO will
prepare an agenda which will be circulated to the Board in advance. Management
will review proposed agenda items that fall within the scope of responsibilities
of a Board committee with the chair of that committee. Any Board member may ask
to include items on the agenda.

2.
Board Materials Distributed in Advance - Board members shall receive materials
related to agenda items in advance of Board meetings so that the directors may
prepare to discuss the items at the meeting. Sensitive subjects may be discussed
at the meeting without distributing written materials in advance or at the
meeting.

3.
Director Responsibilities - Directors must exercise their business judgment to
act in the best interests of the stockholders and the Company. In discharging
this obligation, directors reasonably may rely on the Company’s senior
executives and its advisors and auditors. Directors are expected to attend and
participate in substantially all meetings of the Board and of committees on
which they serve, to spend the time needed to prepare for meetings and to meet
as frequently as necessary to discharge their responsibilities.

4.
Board Presentations and Access to Employees - Members of senior management may
be invited to attend part or all of a Board or Board committee meeting in order
to participate in discussions. Generally, presentation of matters to be
considered by the Board or Board committee are made by the executive responsible
for that area of the Company’s operations. Board members shall have complete
access to all other members of management and Company employees.

5.
Board Access to Independent Advisors - The Board and its committees may seek
advice from outside advisors as appropriate. The Board shall have sole authority
to approve related fees and retention terms.

6.
Executive Sessions of Non-Management Directors - The independent directors shall
meet on a regular basis (at least twice per year) outside the presence of the
non-independent directors.

D.    Board Committees
1.
Committees - The current Board committees are Audit, Compensation, Nominating
and Governance, Project Development and Technology.

2.
Assignment and Term of Service of Committee Members - The Board shall be
responsible for the appointment of committee members and chairs, based on
recommendations of the Nominating and Governance Committee. The Board at its
first meeting following the annual meeting of stockholders shall elect the
members of each committee.

3.
Agenda, Frequency, Length and Reports of Committee Meetings - The chair of each
committee shall approve the agenda, length of and attendance at each committee
meeting and shall determine the frequency of meetings. Materials related to
agenda items shall be given to the committee members sufficiently in advance to
allow the members to prepare for discussing


Adopted as of October 3, 2006
Last Revision Effective February 18, 2016

3

--------------------------------------------------------------------------------




the items at the meeting. The committee chairs shall report a summary of their
meeting to the Board following each regular committee meeting, as requested.
4.
Membership - Only directors meeting the membership requirements of the
applicable committee charter may serve on a committee.

5.
Responsibilities - The Board shall periodically review the responsibilities of
each committee and approve the committee charters, copies of which are attached
to these guidelines.

E.    Board and Management Evaluation
1.
Formal Evaluation of the CEO - The Compensation Committee, in consultation with
the Chairman and the CEO, shall set annual and long-term performance goals for
the Company. The Chair of the Compensation Committee shall lead the discussion
of the CEO’s performance relative to such goals with the independent directors
and communicate the Board’s evaluation to the CEO. The Compensation Committee
will use the evaluation as a factor when determining the compensation of the
CEO.

2.
Board Self-Assessment - The Board shall conduct an annual self-evaluation to
determine whether it and its committees are functioning effectively. The
Nominating and Governance Committee shall solicit comments from all directors
and share those comments with the Board. Based on the comments and further
discussion, the Board shall make an assessment specifically reviewing areas in
which the Board and/or management believes improvements could be made to
increase the effectiveness of the Board and its committees.

3.
Succession Planning - The Board shall periodically review the Company’s plans
regarding succession of the CEO and other senior executive positions. To assist
the Board, the CEO shall annually assess senior executives and their succession
potential. The CEO shall also provide the Board with an assessment of persons
considered potential successors to certain senior executive positions.

4.
Management Development - The CEO shall periodically report to the Board on the
Company’s program for management development.






Adopted as of October 3, 2006
Last Revision Effective February 18, 2016

4